Candler, Justice.
Charles B. Gay filed a suit for divorce against his wife in the Superior Court of Bryan County, alleging cruel treatment as his ground therefor. Among other averments, his petition as amended alleges that he and the defendant are living in a bona fide state of separation and that he is now determined to remain away from her forever. The defendant, in due time, filed an answer denying the alleged acts of cruelty, and by cross-bill alleged that she and the plaintiff separated because of certain specified acts of misconduct on his part. She prayed that a divorce be denied, and that the court award temporary and permanent alimony for the support of herself and her three minor children, issue of the marriage. She also prayed for reasonable counsel fees and for the custody and control of her children. The jury returned the following verdict: “We the jury find in favor of the defendant and against a divorce; we further find as alimony for the wife the sum of $65 per month and for the support and maintenance of Charles Gay Jr. the sum of $40 per month, for Benjamin Gay the sum of $50 per month, and for David Gay the sum of $60 per month, a total of $215 per month, to be paid semi-monthly, to begin immediately. Payment of alimony for wife (deft.) to continue until David Gay becomes 21 years of age. When each child becomes of age they receive no further support. The sum so fixed to be paid to Mrs. Pauline Harrison Gay for herself and three children.” Custody of the three children was awarded to the mother. The plaintiff made a motion for a new trial on the usual general grounds only, which was subsequently overruled, and he excepted. Held:
The evidence was amply sufficient to support the verdict; and consequently *430there was no error as contended in refusing a new trial. See Deaderick v. Deaderick, 182 Ga. 96 (185 S. E. 89).
No. 17563.
Submitted September 10, 1951
Decided October 10, 1951.
Donald H. Fraser and John W. Underwood, for plaintiff.
J. P. Dukes, for defendant.

Judgment affirmed.


All the Justices concur.